Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered October 2, 1992, convicting him of criminal possession of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Testimony established that as the police forced open the door, the defendant was apprehended leaving a room where drugs were located, and they subsequently discovered the defendant’s notebook on the counter next to the drugs. Although the defendant contends that the testimony of the witness who identified him at trial was inconsistent and unworthy of belief, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). The jury’s determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Sullivan, J. P., Miller, Thompson and Joy, JJ., concur.